139 F.3d 908
NOTICE: Ninth Circuit Rule 36-3 provides that dispositions other than opinions or orders designated for publication are not precedential and should not be cited except when relevant under the doctrines of law of the case, res judicata, or collateral estoppel.Stanley R. SILER, Plaintiff-Appellant,v.Dillingham Ship Repair;  Benefits Review Board;  DennisVavrosky;  David Howorth;  Bruce A. Bottini;  R. GlennSNODGRASS;  Robert A. Friel, U.S. Department of Labor;Oregon Secretary of State;  Candy Carstensen;  Department ofTreasury, Internal Revenue Service;  Paul Dumas;  Keith S.Hansen, Dr.;  Carol A. Dedeo;  John H. Seifert;  StatesmanJournal;  Office of the Counsel to the President;  SupremeCourt of the United States;  U.S. Court of Federal Claims;Multnomah County Recorders Office;  Solicitor Dole, U.S.Department of Labor;  Boilermaker-Blacksmith NationalPension Trust;  Alexander Investors Services, Ltd.;  SenatorMark Hatfield;  Oregon State Bar Association;  SherwoodBroome;  Library of Congress, Copyright Office andDepartment Mw;  Andrea Bushnell;  Virgin Records America,Inc.;  Light & Semonoff;  U.S. Court of Appeals for theNinth Circuit;  Occupational Safety and HealthAdministration;  U.S. West Incorporated;  Ron Wyden, 3rdDistrict;  Francis & Freedman Property Management, Inc.;Multnomah County Animal Control;  D & T Properties;Multnomah County Circuit Court;  U.S. Department of Justice,Antitrust Division;  Cooney Moscato & Crew;  SolicitorGeneral, U.S. Department of Justice;  State Employees CreditUnion;  Multnomah County Sheriff Department;  National PenCorporation;  Social Security Administration Disability &Inter Operations;  U.S. Marshall Service;  DorrancePublishing, Inc.;  Larry Weiss;  Zygo IndustriesIncorporated;  City of Portland Bureau of Licenses;  UnitedStates Senate;  Department of Revenue Oregon;  Steven M.Amundson, Vito J. Dipietro, Thomas J. Byrnes, CommercialLitigation Branch, Civil Division, U.S. Department ofJustice;  U.S. BANK;  James L. Siler;  Richard Siler;Connie Bluhm;  Patrick Doherty;  Nahum Litt, Chief, Officeof Administrative Law Judges, U.S. Department of Labor;U.S. District Court;  International Brotherhood ofBoilermakers & Blacksmiths Local Lodge 72;  Teleport, Inc.;Barbara Roberts;  Lane Powell Spears Lubersky;  DelDevelopment;  Boilermakers Local Lodge 72, Apprenticeship,Training, Upgrading and Refresher Fund;  Secretary of State,Corporation Division, 158 12th Street Salem OR 97310-4116;Congress of the United States of America;  Foster Pepper &Shefelman, Defendants,v.R. Glenn Snodgrass;  Benefits Review Board;  Robert A.Friel, U.S. Doepartment of Labor;  Department of Treasury,Internal Revenue Service;  Office of the Counsel to thePresident;  Supreme Court of the United States;  U.S. Courtof Federal Claims;  Solicitor Dole, U.S. Department ofLabor;  Senator Mark Hatfield;  Library of Congress,Copyright Office and Department MW;  U.S. Court of Appealsfor the Ninth Circuit;  Occupational Safety & HealthAdministration;  Ron Wyden, 3rd District;  U.S. Departmentof Justice, Antitrust Division;  Solicitor General, U.S.Department of Justice;  Social Security AdministrationDisability & Inter Operations;  U.S. Marshall Service;United States Senate;  Steven M. Amundson, Vito J. DiPietro,Thomas J. Byrnes, Commercial Litigation Branch, CivilDivision, U.S. Department of Justice;  Nahum Litt, Chief,Office of Administrative Law Judges;  U.S. Department ofLabor;  U.S. District Court;  Congress of the United Statesof America, Defendants-Appellees.
No. 97-35347.D.C. No. CV-96-01093-ALH.
United States Court of Appeals, Ninth Circuit.
Decided Feb. 20, 1998.Submitted February 9, 1998**.

Appeal from the United States District Court for the District of Oregon Ancer L. Haggerty, District Judge, Presiding.
Before PREGERSON, CANBY, and LEAVY, Circuit Judges.


1
MEMORANDUM*


2
Stanley R. Siler appeals pro se the district court's January 6, 1997 post-judgment order denying the federal defendants' and defendant R. Glenn Snodgrass's ("defendants-appellees") motions to dismiss as moot.  We have jurisdiction pursuant to 28 U.S.C. § 1291, and we affirm.  We review the district court's determination of mootness de novo.  See Northwest Envtl.  Defense Ctr. v. Gordon, 849 F.2d 1241, 1244 (9th Cir.1988).


3
Because the district court had previously entered judgment dismissing Siler's action with prejudice as to all defendants on September 26, 1996, we conclude that the district court properly denied defendants-appellees' subsequent motions to dismiss as moot.  See generally id.  (stating that action is moot where the issues presented are no longer live or the parties lack a legally cognizable interest in the outcome).  Further, Siler's notice of appeal was filed too late to bring the original judgment for review.

AFFIRMED.1


**
 The panel unanimously finds this case suitable for decision without oral argument.  See Fed.R.App.P. 34(a);  9th Cir.R. 34-4


*
 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by 9th Cir.R. 36-3


1
 Appellant's motion for correction or modification of the record pursuant to Fed.R.App.P. 10(e) is denied